DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) processor with sensors and a video camera that performs calculations and outputs a validation. This judicial exception is not integrated into a practical application because the invention merely uses commonly used elements and known calculations to determine true/false positive prediction of an activity with nothing else being done with the information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no positive recitation of any additional elements beyond a generic processors, sensors, and video camera and any practical application for the resultant calculations. The 101 analysis is shown below: 
Step 1: Do the claims recite one of the statutory categories of matter (i.e. method, apparatus, etc.)? YES, claims 1-8 recite a method, claims 9-18 recite an apparatus.
Step 2a Prong 1: Is there an abstract idea involved? YES, the claims recite applying mathematical calculations and formulas on collected sensor data, which constitutes a judicial exception.
Step 2a Prong 2: Do the claims recite additional elements that integrate the exception into a practical application? NO, is not integrated into a practical application because the invention merely uses generic processors, sensors, and video camera and known calculations to determine true/false positive prediction of an activity with nothing practical being done with the results.
Step 2B: Do the additional elements amount to “Significantly More” than the judicial exception? NO, see reason given in Step 2A Prong 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 8, and 15, the specification does not provide adequate description showing how one of ordinary skill in the art how a bounding box is being extracted and what a bounding box is (see MPEP 2164.01 In re Wands, 858 F. 2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). For example, the Specification in Para. 20 describes processing frames of video data to extract a bounding box of the user, but it is not defined what the actual bounding box is. Considering Wands factors, the Specification does not enable a person having ordinary skill in the art to extract a bounding box without undue experimentation because the disclosure merely states that each frame in a video is processed and no explanation of what the bounding box is supposed to encompass or any parameters needed to define one. Therefore, the amount of guidance on extracting a bounding box is limited. The only working example is 3B, which is a resized bounding box, but there is no example for a bounding box.
Independent claims 1, 8, and 15 are rejected under USC 112(a) therefore respective dependent claims 2-7, 9-14, and 16-20 are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15, the claim element “bounding box” is not clearly defined as it is not sure what it is encompassing with respect to a user (See 112(a) rejection above). With regards to resizing, it is unclear based on the specification how the bounding box is resized. The Examiner recommends introducing parameters to define what is being used to resize. It is unclear what the difference between training vectors of pose and vector of pose are and their connections to activities. Furthermore, it is unclear what activity/activities the false or true positives are referring too. Because of the amount of uncertainty with the above-mentioned claim language, it would be difficult to provide a proper prior art rejection based on there not being a clear interpretation of such claim language (See MPEP 2173.06). However, amendments to the claims does not preclude prior art from being applied against the claims in subsequent actions.
Since independent claims 1, 8, and 15 are rejected under USC 112(b); therefore, respective dependent claims 2-7, 9-14, and 16-20 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke (“Video analysis validation of a real-time physical activity detection algorithm based on a single waist mounted tri-axial accelerometer sensor”, 2016) in view of Wang (“A survey on wearable sensor modality centered human activity recognition in health care”, 2019), further in view of Rahman (“Recognizing human actions by analyzing negative spaces”, 2012)
Regarding claims 1, 8, and 15, Bourke discloses a processor implemented method for activities detection and validation thereof, the method comprising: obtaining, via one or more hardware processors, (i) accelerometer data (section II A, triaxial accelerometer) and gyroscope data (e.g. Section II B angular velocity) from a wearable device associated with a user (Section II A, Ln. 3-4 and section IIIA first paragraph), (ii) video data captured from an image capturing device, the video data comprising information associated with the user (Section III B); detecting, via the one or more hardware processors, a first activity of the user from each of the accelerometer data and the gyroscope data obtained from the wearable device associated with the user by (e.g. Section II D, state-machine design, Fig. 3): extracting, via the one or more hardware processors, a plurality of features from the accelerometer data and the gyroscope data and pre- processing thereof to obtain a set of pre-processed features (Section II B); and detecting, via an activity detection model executed by the one or more hardware processors, the first activity being performed by the user, using the set of pre-processed features (e.g. Fig. 1); detecting, via the one or more hardware processors, a second activity of the user from the video data captured from the image capturing device (e.g. Fig. 3, activity according to the video annotation) and validating, via the one or more hardware processors, the first activity and the second activity based on a comparison of (i) the first activity predicted based on the accelerometer data, the heart rate data and the gyroscope data from the wearable device associated with the user and an associated timestamp and (ii) the second activity predicted based on the video data captured from the image capturing device and an associated timestamp, to obtain a true positive or a false positive (Table II, percentage of agreements between activity output from algorithm, the first activity, and the second activity. No agreement is a false positive and agreement is true positive; Fig. 3). 
Bourke does not disclose the detection of heart rate data and a second activity of the user from the video data captured from the image capturing device by: processing, via one or the more hardware processors, each frame from the video data to extract a bounding box of the user; resizing, the one or more hardware processors, the bounding box of the user to obtain a resized bounding box; detecting and extracting, via the one or more hardware processors, a vector of pose coordinates from the resized bounding box; computing, via a Chebyshev Distance technique executed by the one or more hardware processors, a distance between (i) the vector of pose coordinates and (ii) one or more training vectors of pose coordinates stored in a database to obtain a plurality of distances; and detecting, via the one or more hardware processors, the second activity based on the plurality of computed distances.
Wang teaches the use wearable sensors of detecting heart rate in combination with motion readings to classify activities (eg. Page 172 and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Bourke with the inclusion of heart rate data into classifying different activities as taught by Wang to improve the classification of activities by using another set of metrics for specificity.
Rahman teaches the use of video processing of each frame from video data to extract a bounding box of the user (section 3, Pg. 199-200), resizing the bounding box of the user (section 3.1, wherein the bounding boxes are resized by cutting the smallest up-right bounding box that contains the entire person), detecting and extracting a vector of pose coordinates from the resized bounding box (section 3.3.1-3.3.2) computing using a distance technique executed by one or more hardware processors a distance between vector of pose coordinates and training vectors of pose coordinates stored in a database to obtain a plurality of distances (eg. Section 3.4, Fig. 9-10, section 3.5), and detecting the second activity based on the plurality of computed distances (eg. section 4.7). 
It would have been obvious to have combined the invention of Bourke and Wang with the video bounding box and vector distance techniques to provide a more accurate capture and analysis of a user by removing as much background as possible. While Rahman does not specifically name the Chebyshev distance technique, the Chebyshev distance technique is a well-known method in the art for determining the distance between vectors.
Regarding claims 2, 9, and 16, the combined invention of Bourke, Wang, and Rahman discloses the plurality of features are extracted from at least one of (i) a mean of the accelerometer data, (ii) the mean of the heart rate data (iii) the mean of the gyroscope data, (i) a standard deviation of the accelerometer data, (ii) the standard deviation of the heart rate data, (ii) the standard deviation of the gyroscope data (eg. Bourke, Section II A, average accelerometer signal).
Regarding claims 3, 10, and 17, the combined invention of Bourke, Wang, and Rahman discloses the activity detection model is generated by: obtaining, via the one or more hardware processors, accelerometer data, heart rate data and gyroscope data from the wearable device associated with the user; extracting, via the one or more hardware processors, a set of features from the obtained the accelerometer data, the heart rate data and the gyroscope data; pre-processing, via the one or more hardware processors, the obtained set of features to obtain a pre-processed feature set; and generating, using a classifier executed by the one or more hardware processors, the activity detection model based on a set of training features obtained from the pre- processed feature set, wherein the activity detection model is applied on a remaining set of features serving as a set of test features obtained from the pre-processed features set to determine an accuracy of activity prediction (eg. Wang, Section 4.1).
Regarding claims 4, 11, and 18, the combined invention of Bourke, Wang, and Rahman discloses step of resizing the bounding box of the user to obtain a resized bounding box is based on a specification of each frame comprised in the video data (eg. Rahman, section 3.1).
Regarding claim 5, 12, and 19, the combined invention of Bourke, Wang, and Rahman discloses the one or more training vectors of pose coordinates are obtained by: 49obtaining, via the one or more hardware processors, training video data that is captured from the image capturing device, wherein the training video data comprises information specific to one or more users; tagging, via the one or more hardware processors, an activity label for each activity identified in one or more frames comprised in the training video data; processing, via the one or more hardware processors, each of the one or more frames comprised in the training video data to extract a bounding box of the one or more users; and generating, via the one or more hardware processors, the one or more training vectors of pose coordinates using the bounding box of the one or more users (e.g. Rahman, Fig. 3, Section 3.4-3.5).
Regarding claims 6, 13, and 20 the combined invention of Bourke, Wang, and Rahman discloses the step of detecting a second activity based on the plurality of computed distances comprises: performing, via the one or more hardware processors, a comparison of each computed distance across the plurality of computed distances; and detecting, via the one or more hardware processors, the second activity based on the comparison (e.g. Rahman, Fig. 3, Section 3.4-3.5).
Regarding claims 7 and 14, the combined invention of Bourke, Wang, and Rahman discloses the true positive indicates that the first activity and the second activity are identical, and wherein the false positive indicates that the first activity and the second activity are different from each other (e.g. Bourke, Table II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792